UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2161



WINFRED F. NICHOLSON,

                                              Plaintiff - Appellant,

          versus


VIRGINIA POWER,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-98-4213-WMN)


Submitted:   October 21, 1999             Decided:   October 26, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Winfred F. Nicholson, Appellant Pro Se. James Patrick Gillece, Jr.,
MCGUIRE, WOODS, BATTLE & BOOTHE, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Winfred   F.   Nicholson   appeals   the   district   court’s   order

dismissing her civil action alleging employment discrimination. We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Nicholson v. Virginia Power, No. CA-98-

4213-WMN (D. Md. Aug. 11, 1999).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                AFFIRMED




                                   2